Citation Nr: 1745230	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  14-04 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left eye glaucoma. 

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to service connection for coronary artery disease (CAD), to include as secondary to hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Harper, Associate Counsel


INTRODUCTION

The Veteran served on Active Duty for Training (ACDUTRA) in the United States Army from December 1969 to May 1970, and subsequent service in the Army National Guard until September 1986. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In May 2017, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A copy of the hearing transcript is of record and has been reviewed.  At that time, he submitted additional evidence along with a waiver of initial RO consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran injured his back while rappelling during ACDUTRA with the National Guard in September 1981.  According to the September 1981 VA hospital summary, final diagnoses included vertebral compression fracture of the thoracic spine at T-1, as well as glaucoma, as relevant.

He is currently service connected for vertebral compression fracture of the thoracic spine.  He now seeks service connection for left eye glaucoma, hypertension, and CAD.  He essentially relates all three disabilities to the September 1981 injury.  See June 2010 VA compensation application.

The Veteran was afforded a VA examination for the left eye glaucoma in March 2011.  The examiner noted a date of onset of left eye glaucoma in approximately 1975, and merely stated that the glaucoma currently experienced by the Veteran is the same glaucoma noted during service and that the glaucoma most likely caused the Veteran's legal blindness.  The examiner did not opine as to whether the glaucoma was incurred or aggravated by the event that occurred during the Veteran's September 1981 ACDUTRA period.  For these reasons, a remand of the glaucoma claim is necessary.

Additionally, an addendum medical opinion should be obtained with regard to the hypertension and CAD claims.  The Veteran has been afforded two relevant VA examinations in March 2011 and June 2011; however, they are inadequate to decide the claims.  Although a March 2011 examiner opined that the Veteran's blood pressure reading of 140/100 taken at the hospital while being treated for the rappelling accident in September 1981 constituted a diagnosis of hypertension, a different examiner in June 2011 stated that there was no clear onset of hypertension at that time, noting that one high blood pressure reading in the context of treatment for a back injury during service does not support a diagnosis of hypertension.  The examiner also noted that the Veteran was not treated for hypertension until 2003.   Indeed, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The March and June 2011 opinions are obviously in direct conflict and neither opinion offers sufficient rationale.  On remand, clarification is needed.

As to the CAD claim, the June 2011 VA examiner opined that the Veteran's ischemic heart disease is not related to the one elevated blood pressure reading in September 1981.  The CAD claim is intertwined with the service connection claim for hypertension remanded herein. 

Additionally, a request for any records from the Social Security Administration (SSA) should be made, as the evidence of record suggests that the Veteran may be in receipt of disability benefits from SSA.

Finally, it appears that not all VA treatment records have been associated with the claims file.  The Veteran testified at the Board hearing that he was diagnosed with glaucoma around 1977 or 1978, and has been treated for glaucoma at the VA medical system.  Although it is unclear if the Veteran meant VA treated him as early as 1977, the Board observes that there are no VA treatment records from the 1970's associated with the claims file, not to mention very few current VA treatment records.  On remand, all outstanding VA medical records must be requested and obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him an additional opportunity to identify or submit any additional pertinent evidence in support of his claims, including any additional evidence confirming the first onset of his glaucoma and hypertension.

2.  Obtain all outstanding VA treatment records and associate them with the claims file; specifically, request VA treatment records dated from May 1970, forward.

3.  Contact SSA and obtain and associate with the claims file a copy of the Veteran's records regarding SSA disability benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based.  

4.  Ask the Veteran to identify the dates of eye treatment at the University of Florida at Gainesville.  Send the Veteran a VA Form 21-4142, Authorization and Consent to Release Information to VA, and with his consent, obtain any identified records regarding treatment for glaucoma from the University of Florida at Gainesville records (See Dr. J.P.D.'s May 1997 letter that refers to an eye referral from Univ. of Florida), and from any other identified private healthcare providers that have treated his glaucoma.
 
5.  After the above development has been completed to the extent possible, then schedule an additional VA eye examination to determine whether the Veteran's glaucoma is etiologically related to service.  The claims file, VA treatment records, and a copy of this remand should be available to the examiner.  All necessary studies and testing should be completed.

After review of the Veteran's claims file and examination of the Veteran, the examiner is asked to:

(a) Clarify the likely onset of the Veteran's left eye glaucoma.  He testified that he developed it in the mid to late 1970's.

(b) Clarify whether it is at least as likely as not (a 50 percent or greater probability) that the Appellant's glaucoma pre-existed his September 1981 period of ACDUTRA.  

(c) If it is determined that glaucoma more likely than not pre-existed his September 1981 ACDUTRA period, is it at least as likely as not that this disability was aggravated (permanently worsened) during such period of ACDUTRA? Address and reconcile the opinion with the September 1981 hospital summary report showing diagnosis of glaucoma, the January 2005 Lake City Medical Center admission report noting a past medical history of glaucoma as well as statement that "He has also had trauma in separate incidence affecting both eyes; and the Veteran's hearing testimony.

(d) If it is determined that glaucoma did not preexist the ACDUTRA period in question, provide an opinion as to whether his glaucoma was incurred during the September 1981 ACDUTRA or was due to injury incurred during the September 1981 ACDUTRA period.  

A complete rationale should be provided.

6.   Schedule an additional VA examination to determine the etiology of the hypertension and CAD.  The claims file, VA treatment records, and a copy of this remand should be available to the examiner.  All necessary studies and testing should be completed.
After review of the Veteran's claims file and examination of the Veteran, the examiner is asked to:

(a) Clarify the likely onset of the Veteran's hypertension.

(b) Clarify whether the Veteran's glaucoma at least as likely as not (a 50 percent or greater probability) that the Veteran's glaucoma pre-existed his September 1981 period of ACDUTRA?  

(c)  If his hypertension pre-existed the September 1981 ACDUTRA period, is it at least as likely as not that this disability was aggravated (permanently worsened) during such period of ACDUTRA?

(d) If hypertension did not preexist the ACDUTRA period in question, provide an opinion as to whether the Veteran's glaucoma was incurred during the September 1981 ACDUTRA or was due to an injury incurred during the September 1981 ACDUTRA period.  

*The examiner should discuss and reconcile his/her opinion with the Veteran's lay contentions/testimony, the STRs, and the March 2011 and June 2011 VA medical opinions.  

(e) Address any etiological relationship between the Veteran's hypertension and CAD.  In particular, (i) provide an opinion as to whether the CAD is proximately caused by the hypertension?; and (ii) provide an opinion as to whether the CAD is aggravated by the hypertension?

A full rationale must be provided.  

7.  After the above and any further appropriate development is complete, readjudicate the issues on appeal.  If any determination is adverse to the Veteran, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and return this appeal to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




